Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 CAROL VORHIES,

                P1aintfl
                                                              Civil Action No. 16-587
        V.                                                          (JMV) (MF)

 RANDOLPH TOWNSHIP BOARD OF                                          OPINION
 EDUCATION,

                Defendant.


John Michael Vazguez, U.S.D.J.

       This case concerns allegations that Defendant Randolph Township Board of Education

violated Plaintiffs rights under the Family Medical Leave Act (“FMLA”) and the New Jersey Law

Against Discrimination (“NJLAD”). This matter comes before the Court by way of Motion for

Summary Judgment filed by Defendant Randolph Township Board of Education and Cross-

Motion for Partial Summary Judgment filed by Plaintiff Carol Vorhies. D.E. 62, 65. The Court

reviewed all submissions made in support and in opposition to the motions’ and considered the

motions without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the

reasons stated below, Defendant’s Motion for Summary Judgment is GRANTED in part and

DENIED in part and Plaintiffs Cross-Motion for Partial Summary Judgment is DENIED.



  Defendant’s brief in support of its motion for summary judgment is referred to as “Def. Br.”
(D.E. 62-2); Plaintiffs brief in opposition to Defendant’s motion and in support of her cross-
motion for partial summary judgment is referred to as ‘P1. Br.” (D.E. 65-4); Defendant’s reply
brief in support of its motion for summary judgment and in opposition to Plaintiffs cross-motion
is referred to as “DeE Reply” (D.E. 66); and Plaintiffs reply brief in support of her cross-motion
is referred to as “P1. Reply” (D.E. 70).
     I.     FACTUAL AND PROCEDURAL BACKGROUND

            I. Factual Background2

          Plaintiff Carol Vorhies was a tenured school nurse employed by Defendant Randolph

Township Board of Education at Randolph High School before retiring in 2016. DSOMF               ¶   i.



2
  The background facts are drawn from Defendant’s Statement of Material Facts Not in Dispute
(“DSOMF”), D.E. 50-1, and Plaintiffs response (“P1. Resp. to DSOMF”), D.E. 52; Plaintiffs
Statement of Material Facts Not in Dispute (‘PSOMF”), D.E. 60-1, Defendant’s response (“Def.
Resp. to PSOMF”), D.E. 61-2; and Defendant’s Supplemental Statement of Material Facts Not in
Dispute (“Def. Supp. SOMF”), D.E. 61-1; the Affidavit of Brett Pohlman and its accompanying
exhibits (‘Pohlman Aff.”), D.E. 62-1, 62-6, and the Certification of Jeffrey D. UlIman and its
accompanying exhibits (“UlIman Cert”), D.E. 65-2, 65-3.

In responding to Defendant’s statement of material facts, Plaintiff failed in many instances to
include supporting citations to the record for paragraphs that she denied, See, e.g., P1. Resp. to
DSOMF ¶J 15-17, 26, 28, 33, 35, 38, 40, 44, 51, 52, 55-57. So too in responding to Plaintiffs
statement of material facts, Defendant failed in many instances to include supporting citations to
the record for paragraphs that it denied. See, e.g.. Def. Resp. to PSOMF ¶11 5, 8, 16-17, 19-20, 24,
28-29, 31, 37, 43, 44. Local Civil Rule 56.1 requires an opponent of a motion for summary
judgment to provide a responsive statement ofmatedal facts. If an opponent denies any paragraphs
in her responsive statement, she must “cit[e] to the affidavits and other documents submitted in
connection with the motion.” L. Civ. R. 56.1(a). A court may deem paragraphs that do not comply
with requirements set forth in Local Civil Rule 56.1 as admitted. See, e.g., 7-Eleven, Inc. v. Sodhi,
No. 13-3715, 2016 WL 3085897, at *2 n.5 (D.N.J. May31, 2016) (concluding that paragraphs in
which defendants “disagreed” without support to the record were deemed undisputed).

However, Defendant also filed a supplemental statement of facts. See Def. Supp. SOMF. This
supplemental statement provided clear supporting citations to the record. As a result of the
supplemental statement’s clear citations, for the most part, the Court does not need to sift through
the record to see if Defendant’s “denied” responses to Plaintiff are actually in dispute. Therefore,
the Court will not deem Defendant’s “denied” responses to Plaintiffs statement of material fact
that lack appropriate citations to the record (Def. Resp. to PSOMF ¶ 5, 8, 16-17, 19-20, 24, 28-
29, 31, 37, 43, 44) as admitted.

In contrast. Plaintiff did not provide a supplemental statement of facts. Plaintiff provides almost
no supporting citations to many of the facts relating to the NJLAD claim (including Plaintiffs
work evaluations and experiences upon return to work from FMLA leave). As a result, the Court
will deem Plaintiffs “denied” responses to Defendant’s statement of material fact pertaining to
Plaintiffs work evaluations and experiences upon return to work from FMLA leave that lack
appropriate citations to the record (P1. Resp. to DSOMF ¶ 38, 40,44,51,52,55-57) as admitted.

    In their respective statements ofmaterial facts, both Defendant and Plaintiff cite to the Complaint
                                                    2
Defendant states that on September 19, 2013, a staff member noticed alcohol on Plaintiffs breath

while at work.4 Id.   ¶   3. Pursuant to Defendant’s District Policy 3218 regarding employees’

substance abuse, Defendant immediately sent Plaintiff for breath and blood testing at First Primary

Care. DSOMF     ¶ 4-5.    Plaintiff’s blood alcohol concentration at 8:54 AM was .040. Id.    ¶ 5.
       After testing, Plaintiff returned to the high school and met with the school’s principal and

vice principal, who told Plaintiff that she was being sent home because of the test’s positive result.

D.E. 62-6, Ex. Dat 64:1-19. Defendant’s superintendent, Dr. David Browne (“Browne”), emailed

Plaintiff that afternoon directing Plaintiff to meet with him the next morning or as soon as possible.

D.E. 65-3, Ex. D at 1. Plaintiff did not meet with Browne the following day, but the reasons why

the meeting did not occur are subject to disagreement between the parties, which is addressed

below. P1. Resp. DSOMF ¶ 6; DSOMF          ¶ 7.
       On September 23, 2013, Plaintiff voluntarily admitted herself into the Recovery Institute

of South Florida for treatment, where she was treated by Dr. Antonio DeFilippo. DSOMF            ¶   10;

PSOMF    ¶   13. On September 25, 2013, Plaintiff applied for medical leave under the FMLA

through Dr. DeFilippo. DSOMF       ¶   11; PSOMF ¶ 11. Plaintiff’s FMLA application identified her

condition as “major depressive disorder.” PSOMF        ¶   11. Defendant approved Plaintiffs request

for medical leave through December 19, 2013 under a plan in which Plaintiff would maintain




(D.E. 1). See DSOMF ¶j 1-2; PSOMF ¶1J 34. However, in all instances in which one party cites
to the Complaint, the opposing party does not dispute the relevant fact and the fact is not material.
As a result, the Court will let the fact stand as undisputed.

“Defendant cites to medical notes, D.E. 62-6, Ex. B, to support this proposition. DSOMF 11 3.
However, the medical notes do not state when, where, or who detected the odor of alcohol on
Plaintiffs breath. Plaintiff does not directly dispute paragraph 3. P1. Resp. to DSOMF ¶ 3. Since
Plaintiff does not dispute the proposition and the fact is not material, the Court will let this fact  —




and other undisputed, immaterial facts without proper references to the record            —   stand as
undisputed in the  interest ofjudicial efficiency.
                                                   3
benefits, accumulated sick days would be used for paid leave, and any additional leave would be

unpaid. DSOMF    ¶   11. On October 22, 2013, Dr. DeFilippo wrote a letter to Browne informing

him that Plaintiff remained in his care but did not have a set discharge date yet. DSOMF            ¶   12;

PSOMF2I.

       On November 15, 2013, Dr. DeFilippo wrote a letter to Browne, stating that Plaintiff had

successifilly completed the treatment and should be “cleared to return to work.” DSOMF              ¶   13;

PSOMF   ¶ 22-23.     That same day, Browne did not clear Plaintiff to work but instead requested

additional information from Dr. DeFilippo about Plaintiffs “condition, treatment, and/or

rehabilitation” due to the “safety-sensitive nature” of Plaintiff’s position as a school nurse.

DSOMF ¶ 14. On November 18, 2013, Dr. DeFilippo responded that Plaintiff “was being treated

medically for her behavioral health medical condition,” had completed the program, and was

cleared to return to work with no restrictions. DSOMF    ¶IJ   16-17.

       On November 19, 2013, the Board resolved to restore Plaintiff to her position “pending

medical clearance by a Board-designated physician.” DSOMF               ¶   18; PSOMF   ¶   26. Defendant

arranged for Plaintiff to be seen by Dr. Mario Finkelstein on December 11,2013 for a “fitness for

duty examination.” DSOMF       ¶   19; PSOMF   ¶ 27.   Dr. Finkelstein conducted both a psychiatric

and substance abuse evaluation, and then submitted a report dated December 18, 2013. PSOMF

¶ 34-35.   Dr. Finkelstein was “not able to make a clear diagnosis” as to whether Plaintiff had an

alcohol related disorder and requested more information from Plaintiffs treatment center. D.E.

62-6, Ex. K at 8. Dr. Finkeistein opined that since Plaintiff works as a school nurse in a “safety




 Many of Plaintiffs asserted facts in her statement of material facts regarding her appointment
with Dr. Finkelstein are actually legal arguments or conclusions of law. See, e.g. PSOMF ¶J 28,
29, 31, 37. Under Local Rule 56.1, statements of material facts “shall not contain legal argument
or conclusions of law.” The Court does not consider paragraphs 28, 29, 31, and 37 as facts.
                                                 4
sensitive position,” “she should not return to work until clarification of this matter is achieved.”

Id. After reviewing additional information and again meeting with Plaintiff, Dr. Finkelstein sent

Browne a letter on February 27, 2014 recommending that Plaintiff be allowed to return to work as

a fill-time nurse. D.E. 62-6, Ex. M at 2.

       After receiving Dr. Finkelstein’s letter, Defendant required Plaintiff to sign a “Last Chance

Agreement” on February 28, 2014 before returning to work. DSOMF              ¶   31; PSOMF          ¶ 41.   The

Last Chance Agreement required Plaintiff to “attend a twelve[-]step program for at least a year;

continue with mental health treatment for at least a year; submit to random breathalyzer testing for

a year; [and] be re-evaluated by Dr. Finkelstein in 6 months.” DSOMF             ¶ 32,    Plaintiff executed

the Last Chance Agreement on February 28, 2014 and returned to work as a high school nurse that

day. DSOMF     ¶ 33; PSOMF ¶ 42.
       At the end of the 2013-2014 school year, Defendant withheld Plaintiffs salary increment

“due to her appearing at work under the influence of alcohol.” DSOMF               ¶     42. In April 2015,

Plaintiff was issued a letter of reprimand for failing to have students’ health care plans registered

and for her “tone/demeanor toward co-workers and the administration staff,” Id.            ¶ 43.    Defendants

had Plaintiff evaluated throughout the 2014-2015 school year by staff, and a resulting report

indicated that as a result of various incidents, Plaintiff was “Partially Effective.” Id.     ¶ff 4445.     The

report “noted [Pjlaintiffls disorganization with student’s medical records, student’s medication,

health care plans and a failure of [P]laintiff to attend any continuing education.” As a result of the

evaluations and report, Defendant withheld Plaintiffs salary increment at the end of the 2014-

2015 school year. Id.   ¶ 46.   Defendant set forth approximately five additional issues, reprimands,

or incidents involving Plaintiff during the 2015-2016 school year that were unrelated to the

September 19, 2013 incident. Id.     ¶IJ 47-52.   Plaintiff retired on October 1,2016. Id.         ¶ 53.


                                                     5
       The parties disagree as to the following facts. Most significantly, the parties dispute

whether Plaintiff was “suspended” following the incident on September 19, 2013. DSOMF           ¶ 6;
P1. Resp. to DSOMF ¶ 6. Defendant claims that “Plaintiff was immediately suspended because of

her positive results on the breathalyzer and told to meet with the Superintendent the next working

day.” DSOMF ¶ 6 (citing D.E. 62-6, Ex. Dat 64:12-18, 81:23-25). Defendant cites to two portions

of Plaintiffs December 23, 2016 deposition in support of its claim. Id. First, when asked what

the principal said to Plaintiff during their meeting on September 19, 2013, Plaintiff answered “I

guess she said that I had a positive result, she was sending me home.” Id. at 64:14-18, Second,

Defendant cites to a portion of the deposition during which Defendant’s counsel asked Plaintiff

whether a certain unidentified attorney had represented her in any matters. Id. at 81:16-17.

Plaintiff responded, “[wJell, he’s representing me in this matter that we’re talking about.” Id. at

81:21-22. Defendant’s counsel responded, “[h]e’s represented you in this    —   in what matter?” Id.

at 81:23-24. Plaintiff responded, “[un me being suspended from work.” Id. at 81:25. Defendant

has provided no formal documentation of a suspension.

       Plaintiff, on the other hand, indicates that “[njo suspension of any kind was imposed. No

meeting between plaintiff and Superintendent Browne occurred prior to the commencement of her

leave. Superintendent Browne averred that plaintiff ‘took a leave of absence from the Districtfor

a medical issue’ beginning on September 19, 2013.” P1. Resp. to DSOMF (citing D.E. 65-3, Ex.

D, Ex. E) (emphasis in original). In Browne’s undated Certification, Browne did not mention

Plaintiff being suspended, but did mention that “[o]n or about September 19, 2013, [Plaintiff] took

a leave of absence from the District for a medical issue.” D.E. 65-3, Ex. E ¶ 3. Further, in emails

between Browne and Plaintiff following the test results in which Browne requested to meet or talk

with Plaintiff, Browne did not mention “suspension.” D.E. 65-3, Ex. D.



                                                 6
        The parties also dispute why Plaintiff did not meet with Browne on or soon after September

20, 2013, as Browne had requested. PSOMF ¶ 8; Def. Supp. SOMF              ¶ 6.   Plaintiff stated that the

meeting “never occurred, as [Plaintiff] was not at work on September 20, 2013, a Friday, due to

illness.” PSOMF   ¶ 8 (citing D.E. 65-3, Ex. D).    Defendant contends that Plaintiff’s explanation is

“contrary to Plaintiffs sworn deposition testimony” and stated that “Plaintiff did not meet with

the Superintendent   ...   because her union directed her not to.” Def. Supp. SOMF          ¶6   (citing D.E.

62-6, Ex. D at 76:4-25) (“So [the union person] must have called me that day         ...   Because she said

don’t meet with [Browne]. I didn’t contact the union. She called me.”).

        The parties also disagree about the conditions of Plaintiffs FMLA leave. Plaintiff states

that “in granting leave, the defendant did not require [Plaintiff] to obtain or submit a fitness for

duty certification in order to be restored to employment” and “did not otherwise condition

[Plaintiffs] rights to be restored to employment at the conclusion of her FMLA leave.” PSOMF

¶jJ 16-17 (citing D.E. 62-6,    Ex. E). Defendant “denies” these assertions but provides no citations

to any documents or explanation in accordance with Local Civil Rule 56.1. Similarly, Plaintiff

and Defendant disagree as to the number of days Plaintiff was compensated for during her period

of leave. PSOMF ¶j 43-44; Def. Resp. to PSOMF           ¶J 43-44; DSOMF ¶ 27; P1.          Resp. to DSOMF

¶   27. Defendant again “denies” these assertions but does not provide any supporting citations

pursuant to Local Civil Rule 56.1.

         Plaintiff and Defendant also provide different accounts of Plaintiff’s work evaluations

throughout Plaintiffs decades at the school. See DSOMF         ¶J 36-40;   P1. Resp. to DSOMF          ¶fflJ 36-
40. Broadly speaking, Defendant portrays Plaintiff’s work evaluations as containing “worrisome

issues,” which Plaintiff claims to be “a misleading and false characterization of the facts.” Id,




                                                    7
           2. Procedural History

         On February 3, 2016, Plaintiff filed her Complaint, asserting claims for (I) FMLA

violations (an interference claim under 29 U.S.C.    § 26l5(a)(l) and a retaliation claim under 29
U.S.C.   § 26l5(a)(2)) and (2) an NJLAD violation. D.E. 1. Plaintiff claimed that Defendant’s
actions, including demanding that Plaintiff submit to a medical examination by, and release

medical records to, a Board-approved physician, requiring the “Last Chance Agreement,” and

withholding a salary increment, were retaliatory’ and violated the FMLA and NJLAD. Id.        ¶ 31.
Defendant answered the Complaint and asserted forty-nine separate defenses. D.E. 4.

         On April 16, 2019, Defendant filed its motion for summary judgment. D.E. 62. On May

20, 2019, Plaintiff filed her cross-motion for partial summary judgment as to her FMLA

interference claim. D,E. 65.

  H.       SUMMARY JUDGMENT STANDARD

         A moving party is entitled to summary judgment where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. P.. Civ. P. 56(a). A fact in dispute is material when it “might affect the outcome of the suit

under the governing law” and is genuine “if the evidence is such that a reasonable jury could return

a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Disputes over irrelevant or unnecessary facts will not preclude granting a motion for summary

judgment. Jd. “In considering a motion for summary judgment, a district court may not make

credibility determinations or engage in any weighing of the evidence; instead, the non-moving

party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at

255)). A court’s role in deciding a motion for summary judgment is not to evaluate the evidence



                                                 8
and decide the truth of the matter but rather “to determine whether there is a genuine issue for

trial.” Anderson, 477 U.s. at 249.

          A party moving for summary judgment has the initial burden of showing the basis for its

motion and must demonstrate that there is an absence of a genuine issue of material fact. Celotex

Corp. v. Catrert, 477 U.S. 317, 323 (1986). After the moving party adequately supports its motion,

the burden shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits,

or by the depositions, answers to interrogatories, and admissions on file, designate specific facts

showing that there is a genuine issue for trial.” Id. at 324 (internal quotation marks omitted). To

withstand a properly supported motion for sunmrniy judgment, the nonmoving party must identit&

specific facts and affirmative evidence that contradict the moving party. Anderson, 477 U.S. at

250. “[IJf the non-movant’s evidence is merely ‘colorable’ or is ‘not significantly probative,’ the

court may grant summary judgment.” Messa v. Omaha Prop. & Cas. Ins. Co., 122 F. Supp. 2d

523, 528 (D.N.J. 2000) (quoting Anderson, 477 U.S. at 249-50)).

          Ultimately, there is “no genuine issue as to any material fact” if a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case.” Celotar

Corp., 477 U.S. at 322. “If reasonable minds could differ as to the import of the evidence,”

however, summary judgment is not appropriate. See Anderson, 477 U.S. at 250-51.

          The standard does not change when parties file cross-motions for summary judgment.

When ruling on cross-motions, “the court must consider the motions independently, and view the

evidence on each motion in the light most favorable to the party opposing the motion.” Morro v.

DBMG Casino LLC, 112 F. Supp. 3d 260, 276 (D.N.J. 2015) (internal citations omitted).

   III.      ANALYSIS

          In support of its motion for summary judgment, Defendant argues that “Plaintiff has not



                                                   9
presented any evidence that [Defendant] interfered with her rights under the [FMLA]” and that

Plaintiffs evidence “does not support a claim that [Defendant] discriminated against Plaintiff or

retaliated against her because of a disability.” Def. Br. at 3, 12. Defendant contends that there are

no genuine issues of material fact and summary judgment must be granted in its favor. Def. Br. at

24.

        Plaintiff, in her cross-motion, seeks partial summary judgment on her FMLA interference

claim. P1. Br. at 21. Plaintiff claims that her evidence proves that “Defendant interfered with and

unlawfully burdened Plaintiffs rights under the FMLA.” Id. at 18.            Plaintiff also opposes

Defendant’s motion for summary judgment. Id. at 29-36.

      A. Count One   —   FMLA Violations

        The FMLA affords eligible employees up to twelve weeks of unpaid, job-protected leave

for certain health conditions. Schummer v. Black Bear Distribution, LLC, 965 F. Supp. 2d 493,

497-98 (D.N.J. 2013). There are two FMLA-based causes of action: FMLA interference claims

pursuant to 29 U.S.C.      § 2615(a)(l), and FLMA retaliation claims pursuant to 29 U.S.C. §
2615(a)(2). Erdman v. Nationwide Ins. Co., 582 F.3d 500, 508 (3d         Cir. 2009). Plaintiff seeks

reliefunderboth. D.E. I.

             1. FMLA Interference Claim      —   Section 2615(a)(1)

         Both parties move for summary judgment on the FMLA interference claim. To succeed

on an FMLA interference claim, “a plaintiff must establish that he or she was entitled to and denied

some benefit under the FMLA.” Erdman, 582 F.3d at 508. Both parties rely on the five-part test

set forth in Parker v. Hahneman University Hosp., 234 F. Supp. 2d 478, 483 (D.N.J. 2002). Under

Parker, to establish a prima facie case of FMLA interference, a plaintiff must demonstrate the

following:



                                                   10
                  (1) she is an eligible employee under the FMLA. (2) defendant is an
                  employer subject to the requirements of the FMLA, (3) she was
                  entitled to leave under the FMLA, (4) she gave notice to the
                  defendant of her intention to take FMLA leave, and (5) the
                  defendant denied her the benefits to which she was entitled under
                  the FMLA.

Id. As to both Defendant’s motion for summary judgment and Plaintiffs partial cross-motion,

the parties only dispute the fifth element, whether Defendant denied Plaintiff benefits “to which

she was entitled under the FMLA.” Id.

       Defendant contends that as a result of Plaintiffs suspension for coming to school under the

influence, “Plaintiff was never authorized to return to work before she applied for leave under the

FMLA.” Def. Br. at 5-6. For that reason and due to Plaintiffs “safety-sensitive” position as a

school nurse, Defendant states it “did not infringe on [Plaintiffs] FMLA rights by extending her

FMLA leave” to determine her competency after the September 19, 2013 incident and suspension.

Def. Br. at 6-7. Defendant argues that there is no “provision of the FMLA or related case law that

provides for a pre-leave suspension to be negated if an employee subsequently decides to use the

FMLA.” Def. Reply at 1.

       Plaintiff, in turn, argues that Defendant clearly denied her benefits under the FMLA. P1.

Br. at 20-21. Plaintiff argues that “the right of return    —   to be restored to the position one held at

the time leave was taken     —   is a primary ‘benefit’ conferred under the FMLA.” P1. Br. at 21 (citing

Bud/inn   i&   Reading Hosp. & Med. Ctr., 765 F.3d 245, 251-52 (3d Cir. 2014)). Plaintiff states that

where, as here, “an employer does not require any fitness certification or doctor’s clearance at the

time leave is granted” and where, as here, “the employer has no uniformly applied policy requiring

such clearance certifications upon return from sick leave generally, the employee need only be

able to perform the essential tasks of her position and advise the employer that she is ready and

able to resume her employment.” P1. Br. at 21 (citing Rutheiford v, Peoria Pub. Sdi. Dist. 150,

                                                      11
228 F. Supp. 3d 848, 849-50 (C.D. III. 2017)). See also 29 C.F.R.          § 825.300(d)(3) (“If the
employer will require the employee to present a fitness-for-duty certification to be restored to

employment, the employer must provide notice of such requirement with the designation notice.”).

Plaintiff argues that Defendant denied her benefits to which she was entitled when it refused to

timely “reinstate her upon her presentation of a clearance letter from her physician, attesting to her

fitness for duty, ‘without restrictions.” Id. at 22.

       Plaintiff asserts that Defendant’s argument fail because she was never actually suspended,

as evidenced in part by the lack of a formal record of her suspension. Id. at 30. Furthermore,

Plaintiff alleges that even if she had been suspended, the suspension “would not have affected her

rights under the FMLA.” Id. at 31. Plaintiff adds that Defendant “cites neither any provision in

the FMLA nor in its implementing regulations, nor case law, in support of its claim that the alleged

‘suspension’ trumps [Plaintiffs] rights under the FMLA[.]” Id.

        Defendant responds that Plaintiffs right to reinstatement “simply restored her to the status

she held prior to her taking FMLA leave, i.e. suspended with pay and subject to disciplinary

action.” Def. Reply at 3. Defendant continues that because Plaintiff “would have been subject to

the same conditions whether or not she took FMLA leave, she was not bound by the requirements

set forth in 29 C.F,R.   § 825.300.” Id.
        As noted, the parties dispute whether Plaintiff was suspended or not immediately following

the September 19, 2013 incident. Both sides present sufficient evidence that creates a genuine

dispute of material fact. V/bile Plaintiff argues that Plaintiffs alleged suspension is immaterial,

the Court disagrees. The Court finds that “reasonable minds could differ as to the import of the

evidence,” so summary judgment is not appropriate. See Anderson, 477 U.S. at 250-51.

        Therefore, sununary judgment is denied as to the FMLA interference claim for both



                                                   12
Plaintiff and Defendant’s motions because whether Plaintiff was suspended is a genuine issue of

material fact.

           2. FMLA Retaliation Claim     —   Section 2615(a)(2)

        Defendant moves for summary judgment as to the Plaintiffs FMLA retaliation claim. To

succeed on such a claim, a plaintiff must demonstrate that: (1) she took FMLA leave, (2) suffered

an adverse employment action, and (3) the adverse action was causally related to the plaintiffs

exercise of her FMLA rights. Erdman, 582 F.3d at 508. The parties dispute element three: whether

the adverse action Plaintiff alleged after returning to work was causally related to Plaintiffs

exercise of her FMLA rights.

        Plaintiff claims that upon her return to work, Defendant “embarked upon a campaign

designed to break her or to force her resignation” including “a stream of negative actions, letters

of reprimand, and unsatisfactory evaluations[.]” P1. Br. at 38, 39. In support of its summary

judgment motion, Defendant argues that Plaintiff has not proffered any evidence that Defendant

withholding Plaintiffs salary increments or Plaintiffs negative work evaluations are causally

related to Plaintiff’s utilization of her FMLA leave. Def. Br. at 22. Defendant claims these

“adverse employment actions” resulted directly from Plaintiffs misconduct and suspension on

September 19, 2013 and many additional incidents that occurred after Plaintiffs return. Id. at 18-

22.

        Since Defendant claims Plaintiffs suspension is one of the reasons for Plaintiffs adverse

employment action, the factual dispute over whether Plaintiff was suspended is once again both

genuine and material. Therefore, Defendant’s summary judgment motion is denied as to the

FMLA retaliation claim because whether Plaintiff was suspended is a genuine issue of material

fact.



                                                 13
      B. Count Two         —   NJLAD Violation

             Defendant also seeks summary judgment as to its alleged violation ofNJLAD. New Jersey

enacted the LAD “to protect not only the civil rights of individual aggrieved employees but also

to protect the public’s strong interest in a discrimination-free workplace.” Lehmann v. Toys R Us,

Inc., 132 N.J. 587, 600(1993). As a result, the LAD makes it illegal

                      [for an employer, because of the race, creed, color, national origin,
                      ancestry, age. disabifit
                                     .   .          of any individual
                                                  ...                   .  to rethse to hire
                                                                            .   .



                      or employ or to bar or to discharge or require to retire         from .   .   .



                      employment such individual      or  to  discriminate    against  such
                      individual in compensation or in terms, conditions or privileges of
                      employment[.]

N.J.S.A.       §   10:5-12(a) (emphasis added). Plaintiff first claims that she is protected under the LAD

because she “suffered from a medically related disability.” D.E. I                  ¶ 39.   She adds that Defendant

acted unlawfiully and in a “discriminatory and retaliatory” manner which was “causally provoked

by [Plaintiff sJ exercise of the rights protected under law and was intended to and did interfere

with those rights.” Id. ¶J40-4l.

             In opposition to Defendant’s motion for summary judgment, Plaintiff refers to her LAD

claim as a hostile work environment claim based upon disability. P1. Br. at 38. Under New Jersey

law,

                       [tb prove that harassing workplace conduct amounts to hostile work
                       environment discrimination based on a plaintiffs disability, he or
                       she must demonstrate that the conduct: ‘(I) would not have occurred
                       butfor the employee’s [disability]; and it was (2) severe orpervasive
                       enough to make a (3) reasonable [disabled personi believe that (4)
                       the conditions of employment are altered and the working
                       environment is hostile or abusive.

Iko    i’.   Ov. of Middlesex, No. A-4036-17T1, 2019 WL 2528852, at *7 (N.J. Super. Ct. App. Div.

June 20, 2019) (emphasis in original) (citing Lehmann v. Toys R Us, Inc., 132 N.J. 587, 603, 626

A.2d 445, 453 (1993)). Plaintiff contends “the District first interfered with her rights under the

                                                        14
FMLA and then embarked on a campaign designed to break her or to force her resignation.” P1.

Br. at 38. Plaintiff claims a jury could reasonably find Defendant’s conduct “to have been driven

by her handicap,6 or the [Defendant’s] perceptions of it.” Id.

       However, Plaintiff provides no evidence that Defendant’s conduct (upon Plaintiffs return

to the workplace) “would not have occurred but for” her disability. Iko, No. A-4036-1 7T1, 2019

WL 2528852 at *7 Under a section titled “Work Evaluations,” Defendant’s statement of material

facts laid out numerous instances in which Plaintiff was reprimanded or denied salary increments

after returning to work from FMLA leave. See DSOMF           ¶   42-52. In Plaintiffs response to

Defendant’s statement of material facts, Plaintiff admitted to eight of Defendant’s facts regarding

Plaintiffs work evaluations and improperly denied three of the facts. See PSOMF          ¶ 42-52.   For

the reasons laid out in note 2, the Court considers paragraphs 44, 51, and 52 in Defendant’s

statement of material facts undisputed.

        Within Defendant’s statement of facts about Plaintiff’s work evaluations, Defendant

explained that Plaintiffs salary increment was withheld at the end of the 2013-2014 school year

because of her appearing to work under the influence, DSOFM ¶ 42; that Plaintiff was reprimanded

due to her failing to have students’ health care plans registered and inappropriately assigning co

workers duties, Id.   ¶   43, 48; that Plaintiffs 2014-2015 salary increment was withheld because

Plaintiff received a performance report of “Partially Effective,” Id.   ¶ 45;   and more. Defendant’s

facts, which Plaintiff admitted to or which are deemed admitted, provide uncontroverted evidence

that Defendant’s conduct upon Plaintiffs return to work were unrelated to Plaintiffs handicap.




6
 Plaintiff does not specie what her “handicap” is. The Court infers from Plaintiffs reference to
“a medically related disability” in her Complaint, D.E. 1 ¶ 39, and from her FMLA application,
PSOMF ¶ 11, that she intends to reference her diagnosis of major depressive disorder. In any
event, the nature of Plaintiffs disability does not impact the Court’s analysis.
                                                  15
As a result, there is no genuine dispute of material fact as to the first element of Plaintiffs hostile

workplace discrimination claim, and Defendant is entitled to ajudgment as a matter of law.

         Therefore, Defendant’s motion for summary judgment is granted as to Defendant’s alleged

violation of NJLAD.

   IV.     CONCLUSION

         For the reasons set forth above, Defendant’s Motion for Summary Judgment (D.E. 62) is

GRANTED in part and DENIED in part and Plaintiffs CrossMotion for Partial Summary

Judgment (D.E. 65) is DENIED. An appropriate Order accompanies this Opinion.


Date: January 16, 2020



                                               John’Michael Vazquez, CJ.S.&J.




                                                   16
